Citation Nr: 1741996	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-41 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from January 1952 to January 1956 and February 1956 to February 1980. This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran had a travel board hearing in Oakland, California before the undersigned Veterans Law Judge (VLJ) in August 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. TDIU

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's service-connected bilateral hearing loss has been rated 50 percent from June 21, 2013. The Veteran's service-connected right radial and ulnar palsy has been 50 percent since June 21, 2013. The Veteran's service-connected obstructive lung disease has been rated 10 percent from March 1, 1980. The Veteran's service-connected tinnitus has been rated 10 percent since April 6, 2014. The Veteran's service-connected thoracic arthritis has been rated 10 percent since June 24, 2005. The Veteran's combined disability rating has been 80 percent since June 21, 2013. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does have combined rating of 70 percent or more during the appeal period with one disability of more than 40 percent and additional disabilities to bring the combined rating to 70 percent or more.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran testified that he worked for the United States Postal Service for 18 and a half years driving a small forklift. He has a high school education and he stopped working in 1998. He stated that his right arm disability only allows him to do limited activities. 

In October 2014, the Veteran's treatment provider Dr. Jiras at Travis Air Force Base wrote a letter documenting the Veteran's difficulties with both his right arm and his hearing loss. Specifically, the Veteran cannot lift his right arm above 60 degrees and he has right hand weakness due to right radial palsy. Moreover, the Veteran is unable to have effective communication even with a hearing aid. Based on that, the doctor concluded that the Veteran will not be able to be gainfully employed due to his medical conditions. 

The Board finds the Veteran's testimony persuasive and credible. The Board notes that the Veteran has significant difficulties with his right arm that involve both limitation of motion and severe weakness. Additionally the Veteran has significant hearing loss that is not fully remedied even with a hearing aid. Finally, Dr. Jiras' opinion that the Veteran is unable to work due to his service-connected disabilities is further evidence that the Veteran is currently unable to work. The Board also notes that the Veteran's previous denial was solely for not completing the VA Form 21-8940 which he subsequently completed. Therefore, the claim is granted. 





ORDER


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


